Per Curiam. By the substitution of Baker as the party defendant, the first ground of objection to the plaintiff’s recovery was removed, but as to the second ground we do not see that the evidence makes any stronger case for the plaintiff than was made at the former trial. The ’evidence, now, as then, amounts in substance to this: that wlien appellees called on appellant for the money alleged to have been collected, they were referred to Freeman, appellant’s attorney in Chicago, xvlio stated that he had no personal knowledge on the subject, but that from certain correspondence in relation to the matter, he learned that the Gas Company at Ottumwa claimed to have paid the money to the attorney to whom it had been sent for collection. He also stated substantially the same thing to plaintiff’s witness, Olcott; but he at no time professed to have any personal knowledge about it; on the contrary, he all the xvhile declared he had none. As we said in our former opinion, the burden was on the plaintiff to show by competent testimony that the money had been collected. It is obvious that what xvas relied on as proof xvas merely hearsay. If parties choose to submit their cases on incompetent proof when better evidence is readily attainable, they must suffer the consequences. The judgment below is reversed and the cause remanded. Reversed and remanded.